Citation Nr: 1715772	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  17-05 906	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from July 1989 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 decision the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.


FINDING OF FACT

In an April 2017 correspondence, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to nonservice-connected pension benefits have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. Id.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In an April 2017 written correspondence, prior to the promulgation of a decision in the appeal, the Veteran's withdrew from appeal the matter of entitlement to nonservice-connected pension benefits, indicating that he submitted an appeal in error.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, which is dismissed.


ORDER

The appeal as to the matter of entitlement to nonservice-connected pension benefits is dismissed.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


